Citation Nr: 9921648	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the veteran's disability compensation benefits were 
properly discontinued on February 1, 1997.


REPRESENTATION

Appellant represented by:	Bernard Campbell, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal by the appellant, the veteran's sister and 
legal guardian, from an April 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran, who is incompetent and has neither spouse 
nor child, was hospitalized by the VA in January 1997 and has 
an estate which exceeds $1,500.


CONCLUSION OF LAW

Payment of VA disability compensation benefits was properly 
discontinued on February 1, 1997.  38 U.S.C.A. §§ 5107, 5503 
(West 1991); 38 C.F.R. § 3.557 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking the restoration of the veteran's VA 
disability compensation benefits which had been discontinued 
on February 1, 1997.  The relevant findings in this case are 
not in dispute.  By rating decision dated in February 1963, 
it was determined that the veteran was incompetent due to 
schizophrenic reaction from January 10, 1963.  The appellant, 
who had been appointed as the veteran's legal guardian, was 
designated to receive the veteran's VA disability 
compensation benefits as payee in April 1977.

In February 1997 the appellant was advised that the VA was 
proposing to discontinue the veteran's payments of VA 
compensation as of February 1, 1997, as he had been admitted 
to the VA Medical Center in Manchester on January 17, 1997, 
was incompetent, had no spouse or child and had an estate 
valued at $1,500 or more.  A report from the appellant in 
March 1997 disclosed that the veteran had total assets in the 
amount of $1,872 in savings and checking accounts and real 
estate with an approximate value of $102,800.  In the April 
1997 determination the February 1997 proposal was 
implemented.

Where an incompetent veteran has neither spouse nor child, is 
being furnished hospital treatment without charge or 
otherwise by the United States or any political subdivision 
thereof, and has an estate which equals or exceeds $1,500, he 
shall not be paid compensation until the estate is reduced to 
$500.  38 U.S.C.A. § 5503(b)(1)(A); 38 C.F.R. § 3.557.

The veteran was found to have an estate of at least $1,500, 
has been rated incompetent since January 10, 1963, has 
neither a spouse nor a child, and was hospitalized at a VA 
Medical Center beginning in January 1997.  The appellant does 
not dispute these findings.  Rather, she has asserted, 
including at two hearings on appeal, that she should be 
considered a dependent of the veteran.
The Board need not address the appellant's contention.  
Assuming, arguendo, that the appellant were recognized as the 
veteran's dependent, the veteran would still be without a 
spouse or child.  Accordingly, the Board concludes that the 
payments of the veteran's disability compensation were 
properly discontinued on February 1, 1997.  38 U.S.C.A. 
§ 5503(b)(1)(A); 38 C.F.R. § 3.557(b).  We have considered 
the doctrine of reasonable doubt as set out in 38 U.S.C.A. 
§ 5107.  However, as the evidence is not evenly balanced, 
that doctrine is not for application.


ORDER

The veteran's disability compensation benefits were properly 
discontinued on February 1, 1997.  The appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

